Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2020

                                       No. 04-20-00350-CV

                                IN THE INTEREST OF L.R.C.,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01226
                           Honorable Richard Garcia, Judge Presiding

                                          ORDER
         Appellant appeals the trial court’s termination of her parental rights. Appellant’s court-
appointed attorney has filed a brief and motion to withdraw pursuant to Anders v. California, 386
U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on appeal. We have
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
her ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4
(Tex. App.—San Antonio 2003, no pet.); see In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016)
(per curiam) (applying Anders procedures in appeal from order terminating parental rights).
         In compliance with the procedure set out in Anders, appellant’s attorney has shown that
she sent a letter to appellant, which explained appellant’s right to review the record and file a pro
se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re A.L.H., No. 04-18-
00153-CV, 2018 WL 3861695, at *2 (Tex. App.—San Antonio Aug. 15, 2018, no pet.); In re
R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that she had enclosed
copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at 313; In re A.L.H., 2018 WL
3861695, at *2; In re R.R., 2003 WL 21157944, at *4. Counsel’s letter also advised appellant
that if she wished to review the appellate record, she must file a motion in this court within ten
days of receiving counsel’s letter. Counsel also enclosed a form motion for this purpose. See
Kelly, 436 S.W.3d at 313; In re A.L.H., 2018 WL 3861695, at *2; In re R.R., 2003 WL
21157944, at *4.
         If appellant desires to file a pro se brief, we ORDER that she do so on or before
September 10, 2020. If appellant files a pro se brief, appellee may file a responsive brief no later
than twenty days after the date appellant’s pro se brief is filed in this court. We ORDER the
motion to withdraw, filed by appellant’s counsel, to be HELD IN ABEYANCE pending further
order of the court.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court